Filed:   May 16, 2014

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2059
                       (1:13-cv-00497-CMH-TCB)


CHRISTINE CALUYO,

                Plaintiff - Appellant,

           v.

DAVITA INC.; DAVITA RX LLC,

                Defendants - Appellees.



                               O R D E R


           The Court amends its opinion filed May 5, 2014, as

follows:

           On page 2, line 5 of text -- the word “statue” is

corrected to read “statute.”

                                       For the Court – By Direction


                                           /s/ Patricia S. Connor
                                                     Clerk
                                UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-2059


CHRISTINE CALUYO,

                 Plaintiff - Appellant,

          v.

DAVITA INC.; DAVITA RX LLC,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00497-CMH-TCB)


Submitted:   April 17, 2014                      Decided:    May 5, 2014


Before KEENAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason W. Fernandez, GREENBERG & BEDERMAN, LLP, Silver Spring,
Maryland, for Appellant. Andrew Butz, Heather S. Deane, BONNER
KIERNAN   TREBACH  &  CROCIATA, LLP,   Washington,  D.C.,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christine   Caluyo     appeals         the   district       court’s       order

dismissing      her     civil    complaint.           We    have    reviewed       parties’

briefs and the record on appeal and find no reversible error.

Although       Caluyo    contends    that       she    should       benefit       from    the

continuing treatment rule to toll the statute of limitations, we

reject this contention because her negligence claim does not

relate to “a particular condition [that] was improperly treated

and diagnosed.”         Grubbs v. Rawls, 369 S.E.2d 683, 686 (Va. 1988)

(quoting Fenton v. Danaceau, 255 S.E.2d 349, 350 (Va. 1979).

Accordingly, we affirm for the reasons stated by the district

court.     Caluyo v. Davita Inc., No. 1:13-cv-00497-CMH-TCB (E.D.

Va. July 25, 2013).             We dispense with oral argument because the

facts    and    legal    contentions      are    adequately         presented       in    the

materials      before    this     Court   and    argument          would    not    aid     the

decisional process.

                                                                                   AFFIRMED




                                            2